UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 o Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 000-30995 EOS PETRO, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0550353 (I.R.S. Employer Identification No.) 1999 Avenue of the Stars, Suite 2520 Los Angeles, California (Address of principal executive offices) (Zip code) (310) 552-1555 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filer oSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 11, 2014, the registrant had 47,732,882 outstanding shares of common stock. EOS PETRO, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1 Legal Proceedings 32 Item 1A Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4 Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 35 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Eos Petro, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September 30, December 31, ASSETS (Unaudited) Current assets Cash $ $ Deposits and other current assets Total current assets Oil and gas properties, net Other property plant and equipment, net Long-term deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Amounts due shareholder Convertible notes payable, net of discount of $828,498 and $887,118, respectively Notes payable Derivative liabilities - Total current liabilities Asset retirement obligation Total liabilities Commitments and contingencies Stockholders' deficit Series B Preferred stock: $0.0001 par value; 44,000,000 shares authorized, none issued and outstanding - - Common stock; $0.0001 par value; 300,000,000 shares authorized 47,732,882 and 46,628,882 shares issued and outstanding Additional paid-in capital Shares of common stock to be issued - Nil and400,000 - Stock subscription receivable ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Eos Petro, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Oil and gas sales $ Costs and expenses Lease operating expense General and administrative Total costs and expenses Loss from operations ) Other income (expense) Interest and finance costs ) Adjustments to fair value of derivative liabilities - - Loss on debt extinguishment ) - ) - Total other income (expense) Net loss $ ) $ ) $ ) $ ) Net loss per share attributed to common stockholders - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Eos Petro, Inc. and Subsidiaries Condensed Consolidated Statement of Stockholders' Deficit For theNine Months Ended September 30, 2014 (Unaudited) Additional Stock Total Common Stock Paid-in Stock to be Subscription Accumulated Stockholders' Shares Amount Capital Issued Receivable Deficit Deficit Balance, December 31, 2013 $ ) $ ) $ ) Issuance of common stock for consulting services 3 - - - Issuance of common stock related to debt extinguishment 7 - - - Fair value of share based compensation - Fair value of warrants issued for consulting services - Fair value of warrants issued for note payable extension - Fair value of warrants issued for financing costs - Beneficial conversion feature related to issuance of convertible debt - Fair value of warramts issued in connection with convertible note - Fair value of shares to be issued in connection with convertible note ) - - Net loss - ) ) Balance, September 30, 2014 (Unaudited) $ $ $
